Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Naim Shichrur on 7/26/2022.

The application has been amended as follows: 
See Office Action Appendix.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “transmit a TWT scheduling message to schedule the TSN-enabled TWT SP, the TWT scheduling message comprising an indication that the TSN-enabled TWT SP is restricted to only TSN communications, wherein the TWT scheduling message comprises a STA-specific TWT scheduling message to indicate that the STA-specific TSN-enabled TWT SP is restricted to communication of TSN frames of the at least one specific STA, wherein the STA-specific TWT scheduling message comprises an Identifier (ID) field comprising a value based on a User Priority (UP) field of a TSN stream mapped to the STA-specific TSN-enabled TWT SP”.  

The closest prior art to Asterjadhi et al. (Pub. No.: US 20170280388 A1) teaches transmit a TWT scheduling message to schedule the TSN-enabled TWT SP, the TWT scheduling message comprising an indication that the TSN-enabled TWT SP is restricted to only TSN communications (Such DL communication 212 may include a trigger frame transmitted from the AP 204 to the STA 202. For example, when the beacon 210 contains a broadcast TWT element indicating the presence of TWTs following the beacon.  Para. 61, FIG. 2).  
Asterjadhi fails to teach “wherein the TWT scheduling message comprises a STA-specific TWT scheduling message to indicate that the STA-specific TSN-enabled TWT SP is restricted to communication of TSN frames of the at least one specific STA, wherein the STA-specific TWT scheduling message comprises an Identifier (ID) field comprising a value based on a User Priority (UP) field of a TSN stream mapped to the STA-specific TSN-enabled TWT SP”, among other limitations.  

The closest prior art to Lv et al. (Pub. No.: US 20170055290 A1) teaches, wherein the TWT scheduling message comprises a STA-specific TWT scheduling message to indicate that the STA-specific TSN-enabled TWT SP (The AP may assign a GTWT Group Address to the STA so that the AP can group STAs with same or similar TWT together, Para. 63, FIGS. 5-6.  The TWT Group Assignment field contains the information to a requesting STA about the GTWT group to which the STA is assigned, Para. 75, FIG. 6) is restricted to communication of TSN frames of the at least one specific STA (Request Type field of TWT IE (information element), one bit can be used to indicate the TWT is used for MU transmissions, Para. 74, FIG. 6.  The AP may also indicate the recipient STAs the type of transmission in the following TXOP, such as dedicated transmissions or MU random access, Para. 116, FIG. 9B).  
Lv fails to teach “transmit a TWT scheduling message to schedule the TSN-enabled TWT SP, the TWT scheduling message comprising an indication that the TSN-enabled TWT SP is restricted to only TSN communications”, “wherein the STA-specific TWT scheduling message comprises an Identifier (ID) field comprising a value based on a User Priority (UP) field of a TSN stream mapped to the STA-specific TSN-enabled TWT SP”, among other limitations.  

The closest prior art to Li et al. (Pub. No.: US 20180227917 A1) teaches, wherein the TWT scheduling message comprises a STA-specific TWT scheduling message to indicate that the STA-specific TSN-enabled TWT SP (MAC frame 901 of FIG. 9A, Para. 78.  Value 925 of FIG. 9C indicates one or more TWT parameters that can be sent in field 902 as one or more control values 903 of MAC frame 901, Para. 82.  The TWT element can also include all of the following elements: a TWT, a TWT group assignment, a nominal minimum TWT wake duration, a TWT wake interval mantissa, a broadcast TWT ID, a TWT channel and NDP paging, Para. 83, FIG. 9C) is restricted to communication of TSN frames of the at least one specific STA (Value 926 of FIG. 9D indicates one or more Control ID parameters that can be sent in field 902 as one or more control values 903 of MAC frame 901, Para. 84, FIG. 9D.  A Control ID in an HE control field is defined, Para. 84, FIG. 9D).  
Li fails to teach “transmit a TWT scheduling message to schedule the TSN-enabled TWT SP, the TWT scheduling message comprising an indication that the TSN-enabled TWT SP is restricted to only TSN communications”, “wherein the STA-specific TWT scheduling message comprises an Identifier (ID) field comprising a value based on a User Priority (UP) field of a TSN stream mapped to the STA-specific TSN-enabled TWT SP”, among other limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
7-26-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477